Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Reasons for Allowance

1. The following is an examiner’s statement of reasons for allowance: the prior-art, the prior-art, Gase (US Patent 6363081), in view of Purcell (US PGPub 20070024645), in view of Bhatia (US PGPub 20120109790), and further in view of Nikolayev (US Patent 9773253) failed to disclose: a system, comprising: a processor; and a memory accessible by the processor, wherein the memory stores instructions that, when executed by the processor, cause the processor to perform actions comprising: executing a first computational instance, wherein the first computational instance is communicatively coupled to a remotely executing partner application via a network interface; receiving an indication of a primary application and an integration-type for the primary application; generating a set of artifacts for a secondary application, wherein the secondary application is a scoped application having a target functionality based on the primary application and the integration-type, wherein the secondary application is configured to execute within a hosted customer instance executing an instance of the primary application and provide for integration between the primary application and a third application; wherein the secondary application is configured to interface with the primary application through a public interface of the primary application and to integrate between the primary application and the third application by communicating information between the primary application and the third application; and  wherein the secondary application includes the actions and graphic elements for providing the target functionality, as recited by the independent claim 1.
Regarding Claim 1, the closest prior-art found, Gase, Purcell, Bhatia and Nikolayev discloses of a system, comprising: a processor; and a memory accessible by the processor, wherein the memory stores instructions that, when executed by the processor, cause the processor to perform actions comprising: executing a first computational instance, wherein the first computational instance is communicatively coupled to a remotely executing partner application via a network interface; receiving an indication of a primary application and an integration-type for the primary application; generating a set of artifacts for a secondary application, wherein the secondary application is configured to execute within a hosted customer instance executing an instance of the primary application and provide for integration between the primary application and a third application; wherein the secondary application is configured to interface with the primary application through a public interface of the primary application and to integrate between the primary application and the third application by communicating information between the primary application and the third application; and  wherein the secondary application includes the actions and graphic elements for providing the target functionality
Individually, Gase teaches that the port sharing protocol is that the primary application and secondary applications can be on the same or different computers. As an example, a primary application executing on one computer can forward messages received over the contested port to secondary applications running on remote computers connected via a sub-network.
Purcell teaches that the image format determination system screen sharing function provides tighter integration between a primary application and other secondary applications, removing the need to directly integrate other secondary application source code with primary application code. The system provides improved user interface integration between two related applications on a multiple monitor system, without the need to integrate the source code of both applications into one binary file, for example.
Bhatia teaches that FIG. 12 illustrates an integrated task creating an artifact in an external application according to an embodiment of the invention. FIG. 12 illustrates integration type 1200, task type 1210, task 1220, and external application 1230. Task 1220 can perform a task which utilizes external application 1230. As previously discussed, the task can include interacting with a user interface of external application 1230 via a URL, or making an asynchronous call to a web service of external application 1230. According to the embodiment, artifact 1240 can be created at external application 1230.
Nikolayev teaches that a feature functionality system operating on the processor and configured to alter one or more features to match the primary application, wherein the feature functionality system is configured to modify its functionality as a function of the primary application, wherein the feature functionality system is configured to modify one or more visual elements as a function  of the primary application, wherein the feature functionality system is activated on a user device by activation of a user control on the user device, wherein the feature functionality system is automatically initiated by an action of one of the primary applications and wherein the feature functionality system is automatically initiated by an action of one of the primary applications.
However, the prior art, Gase, Purcell, Bhatia and Nikolayev failed to disclose the following subject matter such as “wherein the secondary application is a scoped application having a target functionality based on the primary application and the integration-type”.
 

2. The following is an examiner’s statement of reasons for allowance: the prior-art, the prior-art, Purcell (US PGPub 20070024645), in view of Tolone (US PGPub 20070021955), in view of Daniels (US PGPub 20050198121), and further in view of Felts (US PGPub 20070106980) failed to disclose: a multi-instance cloud system, comprising: a processor; and a memory, accessible by the processor, wherein the memory stores instructions that, when executed by the processor, cause the processor to perform actions comprising: determining that an integration application creator functionality exists on a partner instance; identifying a plurality of artifacts generated by the integration application creator; generating a partner integration application configured to execute on a customer instance, wherein the partner integration application is scoped based at least on the plurality of artifacts and with limited access to a plurality of system resources; and enabling the generated partner integration application to function on the customer instance according to the scope based at least on the limited access to the plurality of system resources, as recited by the independent claim 9.
Regarding Claim 9, the closest prior-art found, Purcell, Tolone, Daniels and Felts discloses of a multi-instance cloud system, comprising: a processor; and a memory, accessible by the processor, wherein the memory stores instructions that, when executed by the processor, cause the processor to perform actions comprising: determining that an integration application creator functionality exists on a partner instance; identifying a plurality of artifacts generated by the integration application creator; generating a partner integration application configured to execute on a customer instance, wherein the partner integration application is scoped; and enabling the generated partner integration application to function on the customer instance according to the scope. 
Individually, Purcell teaches that the image format determination system screen sharing function provides tighter integration between a primary application and other secondary applications, removing the need to directly integrate other secondary application source code with primary application code. The system provides improved user interface integration between two related applications on a multiple monitor system, without the need to integrate the source code of both applications into one binary file, for example.
Tolone teaches that for example, infrastructure models are extended to include explicit infrastructure interdependency data. Application level integration creates "integration awareness" at the application level, which in our case refers to the infrastructure models. At this level, behavioral analysis constructs for each infrastructure are adapted to recognize and interact with other infrastructures. Method level integration develops "integration awareness" external to the infrastructure models--that is, infrastructure models remain unaware of one another. The final level of integration creates "integration awareness" at the user interface level. This level of integration, through techniques such as "screen scraping," is often used to integrate legacy systems.
Daniels teaches of integrating applications from one or more enterprises into a single interface for presentation to a user. the active integration enterprise allows a user to access multiple applications within a single enterprise and/or across multiple enterprises using a single sign-on interface. the active integration enterprise can be further configured to host a number of user-specific applications that provide specific functionality for a particular client or partner enterprise. The vertical enterprise system 10 may include a web-based active integration enterprise 12 in communication with a number of client enterprises 14 and partner enterprises 16. As indicated generally by dashed lines, the active integration enterprise 12 may include a central integration platform 18 that can be used to integrate one or more existing client applications 20 and/or partner applications 22,24,26 together via the Internet or an intranet connection 28, and then provide a single business solution as a single view to a user 30 via a personal computer 32 equipped with a web-browser, graphical user interface (GUI), and/or other suitable interface.
Felts teaches that staging can be influenced by artifact type and scope. An artifact's type and scope determine where it is installed and how it is loaded or referenced by the containing system. Application scope can include classes that are part of a deployment unit or loaded by an application class loader. Also included in this scope can be artifacts strongly coupled to these classes.  A patch can be designated as capable of application at multiple scopes. However, application of patch artifacts must be scoped consistently i.e. scope application for artifacts in a patch must be homogenous.
However, the prior art, Purcell, Tolone, Daniels and Felts failed to disclose the following subject matter such as “wherein the partner integration application is scoped based at least on the plurality of artifacts and with limited access to a plurality of system resources and enabling the application to function according to the scope based at least on the limited access to the plurality of system resources”


3. The following is an examiner’s statement of reasons for allowance: the prior-art, the prior-art, Daniels (US PGPub 20050198121), in view of Woollen (US PGPub 20050251507), in view of Nucci (US PGPub 20130326471), and further in view of Felts (US PGPub 20070106980) failed to disclose: a method, comprising: receiving an indication of a primary application and an integration-type for a generated scoped integration application executing in a first computational instance of a multi-instance cloud computing system; generating a set of artifacts for the generated scoped application, the set of artifacts configured for a target functionality based on the primary application and the integration-type, wherein the generated scoped application is configured to execute within a hosted customer instance executing an instance of the primary application and provide for integration between the primary application and another application; and receiving additional input for the generated set of artifacts, the additional input defining integration information for the another application, wherein the generated scoped application is configured to interface between the another application and the primary application, the generated scoped application interfacing with the primary application through a public interface of the primary application, as recited by the independent claim 17.
Regarding Claim 17, the closest prior-art found, Daniels, Woollen, Nucci and Felts discloses of a method, comprising: receiving an indication of a primary application for a generated application executing in a first computational instance of a multi-instance cloud computing system; generating a set of artifacts for the generated scoped application, wherein the generated scoped application is configured to execute within a hosted customer instance executing an instance of the primary application and provide for integration between the primary application and another application; and receiving additional input for the generated set of artifacts, the additional input defining integration information for the another application, wherein the generated scoped application is configured to interface between the another application and the primary application, the generated scoped application interfacing with the primary application through a public interface of the primary application.
Respective, Daniels teaches of integrating applications from one or more enterprises into a single interface for presentation to a user. the active integration enterprise allows a user to access multiple applications within a single enterprise and/or across multiple enterprises using a single sign-on interface. the active integration enterprise can be further configured to host a number of user-specific applications that provide specific functionality for a particular client or partner enterprise. The vertical enterprise system 10 may include a web-based active integration enterprise 12 in communication with a number of client enterprises 14 and partner enterprises 16. As indicated generally by dashed lines, the active integration enterprise 12 may include a central integration platform 18 that can be used to integrate one or more existing client applications 20 and/or partner applications 22,24,26 together via the Internet or an intranet connection 28, and then provide a single business solution as a single view to a user 30 via a personal computer 32 equipped with a web-browser, graphical user interface (GUI), and/or other suitable interface.
Woollen teaches of configuring a scoped application, the method comprising: creating an application, the application including a Java Messaging System (JMS) producer and a JMS consumer; and storing parameters in the application, the parameters configured to assist messaging between the JMS producer and the JMS consumer. The modules can also include specific modules that are created specifically for the scoped application 205.  a process for configuring a scoped application. The process begins with the creation of an application. The application can be created from a combination of modules that have been created by the developer and general purpose modules that perform common functions. In one embodiment, the application performs both messaging and database access.
Nucci teaches that the provider can execute a test artifact provided by a user of the system to verify that integration process defined in the test artifact operates identically to how it operated using a previous version of the development system. For example, the test artifact include data files representing all aspects of an integration process model and associated test data, such as input data received from an application at the beginning of a process. Therefore, the regression test includes every piece of information previously utilized during the original testing of the process by a user.
Felts teaches that staging can be influenced by artifact type and scope. An artifact's type and scope determine where it is installed and how it is loaded or referenced by the containing system. Application scope can include classes that are part of a deployment unit or loaded by an application class loader. Also included in this scope can be artifacts strongly coupled to these classes.  A patch can be designated as capable of application at multiple scopes. However, application of patch artifacts must be scoped consistently i.e. scope application for artifacts in a patch must be homogenous.
However, the prior art, Daniels, Woollen, Nucci and Felts failed to disclose the following subject matter such as “receiving an indication of an integration-type for a generated scoped integration application; the set of artifacts configured for a target functionality based on the primary application and the integration-type”.




Therefore, claims 1-20 are allowed.

4. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAE U JEON/Primary Examiner, Art Unit 2193